FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                           July 9, 2015
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
TIMOTHY C. JORDAN,

      Plaintiff - Appellant,

v.                                                         No. 14-1505
                                              (D.C. No. 1:13-CV-02757-REB-MJW)
DILLON COMPANIES,                                           (D. Colo.)
d/b/a King Soopers, Inc.,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, PHILLIPS, and McHUGH, Circuit Judges.
                  _________________________________

      Plaintiff Timothy C. Jordan appeals from the district court’s grant of summary

judgment in favor of Dillon Companies, doing business as King Soopers, Inc., (King

Soopers) on his claim that he was terminated on the basis of his gender in violation of




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.1 We have

jurisdiction under 28 U.S.C. § 1291, and affirm.

                                               I.

      We only briefly recite the undisputed evidence, which is thoroughly described

in the district court’s order. Mr. Jordan was employed as a butcher block clerk at a

King Soopers grocery store, where he sometimes worked the seafood counter. He

was supervised by Molly Gannon and Debbie Villareal, and the store manager was

Scott Brinson. Mr. Brinson had authority to terminate employees; Ms. Gannon and

Ms. Villareal did not. Mr. Jordan presented evidence which he argues shows

Ms. Gannon was biased against men. He alleges Ms. Gannon, who is deceased, said

she did not like working with men; gave preferential treatment in scheduling hours to

a woman employee, Dana Rock; complained to Mr. Brinson in January 2012, that

Mr. Jordan made inappropriate sexual remarks and used vulgar language; and

encouraged a female employee, Dana Rock, to submit complaints to Mr. Brinson

about Mr. Jordan.2


      1
         Mr. Jordan also asserted a Title VII retaliation claim, but does not appeal the
district court’s grant of summary judgment in favor of King Soopers on that claim.
      2
        In January 2012, Ms. Gannon and Ms. Villareal complained to Mr. Brinson
that Mr. Jordan failed to follow their directions and talked down to them. That same
month, Ms. Gannon submitted a written statement that Mr. Jordan used vulgar
language and made inappropriate sexual comments to her and other employees.
Ms. Rock also submitted a complaint accusing Mr. Jordan of frequently making
inappropriate sexual remarks, being verbally abusive, and threatening her.
Mr. Jordan was counseled by Mr. Brinson in January 2012, and “put on notice . . .
that any further issues with harassment [might] result in [his] immediate
termination.” Aplt. App., Vol. II, at 100.
                                           2
         On March 16, 2012, Ms. Rock was working the first shift at the seafood

counter when she noticed a knife wrapped in butcher block paper sticking point up in

the trash can. The knife had a 12-inch blade. Mr. Jordan had worked the closing

shift at the seafood counter the night before. Ms. Rock notified Ms. Gannon, who

immediately summoned Mr. Brinson. Ms. Rock moved the trash can into the back

room and took photos of the knife in the trash can, which she turned over to

Mr. Brinson. Mr. Brinson testified that Ms. Gannon never suggested to him that

Mr. Jordan was responsible or that he be terminated.

         Mr. Brinson reviewed video from one of three surveillance cameras in the

store, testifying it was the only camera overlooking the seafood case and the trash

can. He concluded from his review that Mr. Jordan had scooped up the knife along

with butcher paper while he was cleaning up and tossed the paper and knife in the

trash. At Mr. Brinson’s request, the store’s loss prevention department also reviewed

the video and also concluded Mr. Jordan had put the knife in the trash when he threw

out butcher paper. Mr. Brinson interviewed Mr. Jordan, who denied putting the knife

in the trash, but said he might have thrown it away with the butcher paper.

Mr. Jordan recalled picking up and washing the knife, and putting more than one

layer of butcher paper in the trash, but said he had not intentionally thrown out a

knife.

         Mr. Brinson informed King Soopers’ labor relations department and his

supervisor about his observations and conclusions, and both recommended

Mr. Jordan be terminated. Mr. Brinson testified that throwing a knife in the trash was

                                           3
a safety violation whether it was thrown out intentionally or accidentally.

Mr. Brinson terminated Plaintiff on March 23, 2012. He testified that he did not

consult with Ms. Gannon or Ms. Rock about his investigation or his termination

decision.

      Mr. Jordan filed suit alleging unlawful discrimination under Title VII. He did

not contend Mr. Brinson had any gender bias against him, but rather, alleged that

Ms. Gannon’s hostility toward men was the cause of Mr. Brinson’s termination

decision. The district court considered his discrimination claim under the

burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802–04 (1973). Under that framework, “the plaintiff bears the initial burden of

establishing a prima facie case of sex discrimination, whereupon the burden shifts to

the employer to articulate a legitimate, nondiscriminatory reason for the discharge,

and then back to the plaintiff to show that the stated reason is pretextual.” Argo v.

Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1201 (10th Cir. 2006).

      The district court assumed, purely for the sake of argument, that Mr. Jordan

had met his burden to establish a prima facie reverse discrimination claim.3 The

court ruled that King Soopers met its burden to show a legitimate, nondiscriminatory

reason for terminating Mr. Jordan, who failed to present evidence that King Soopers’


      3
        Similarly, we express no opinion as to whether Plaintiff’s evidence was
sufficient to establish a prima facie case of reverse gender discrimination, and simply
assume for argument’s sake that he met this burden. See Argo, 452 F.3d at 1201
(holding a plaintiff alleging reverse discrimination must present evidence that
supports an inference the defendant “is one of those unusual employers who
discriminates against the majority.” (internal quotation marks omitted)).
                                           4
explanation was merely a pretext for discrimination. See Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (holding plaintiff must show “that

the employer’s proffered explanation is unworthy of credence” to establish pretext

(internal quotation marks omitted)).

      Mr. Jordan argued that he could establish pretext under a subordinate bias

theory, arguing his evidence of Ms. Gannon’s bias against men should be imputed to

Mr. Brinson. The district court ruled he had failed to present evidence from which a

reasonable jury could conclude Ms. Gannon caused Mr. Brinson’s termination

decision. The court cited the evidence that Ms. Gannon never suggested to

Mr. Brinson that Mr. Jordan was responsible for the knife being in the trash, never

recommended Mr. Jordan be terminated, and that Mr. Brinson conducted an

independent investigation and reached his own conclusion that Mr. Jordan threw out

the knife and should be fired. Accordingly, the district court granted summary

judgment in favor of King Soopers.

                                              II.

      Mr. Jordan appeals. He argues the district court misapplied the “subordinate

bias” doctrine. “We review the district court’s summary judgment order de novo,

and apply the same legal standards as did the district court.” Ward v. Jewell,

772 F.3d 1199, 1202 (10th Cir. 2014) (internal quotation marks and bracket omitted).

“We must view the factual record and make reasonable inferences therefrom in the

light most favorable to the party opposing summary judgment.” Bohn v. Park City

Grp., Inc., 94 F.3d 1457, 1460 (10th Cir. 1996). Summary judgment is appropriate

                                          5
when “the movant shows that there is no genuine dispute as to any material fact and

[it] is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An issue is

‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.” Becker v. Bateman, 709 F.3d 1019, 1022

(10th Cir. 2013) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998)).

       Discriminatory animus may be imputed to a neutral decisionmaker under a

“subordinate bias” theory if (1) a supervisor performed an act motivated by animus

that was intended to cause an adverse employment action, and (2) the act was a

proximate cause of the adverse employment action. See Staub v. Proctor Hosp.,

562 U.S. 411, ––––, 131 S. Ct. 1186, 1194 (2011). “[T]he theory does not apply

when decision-makers conduct their own investigations without relying on biased

subordinates.” Ward, 772 F.3d at 1205.

       Mr. Jordan did not present any evidence that Ms. Gannon was the proximate

cause of Mr. Brinson’s termination decision; that Mr. Brinson followed any

recommendation by Ms. Gannon, or that he relied on facts she provided. The

evidence is undisputed that Mr. Brinson reviewed the video evidence himself and did

not receive or follow any recommendation from Ms. Gannon with respect to

Mr. Jordan’s involvement, Mr. Brinson’s independent investigation, or his decision

to terminate Mr. Jordan. The evidence shows that Ms. Gannon’s only involvement in

the knife incident was to summon Mr. Brinson when Ms. Rock showed her the knife

and to submit a statement which did not implicate Mr. Jordan.

                                             6
      Mr. Jordan theorizes that Ms. Gannon and Ms. Rock might have placed the

knife in the trash to fabricate a reason for Mr. Brinson to fire him due to their bias

against him. But his argument is based wholly on speculation, without evidentiary

support. “[M]ere speculation, conjecture, or surmise” is insufficient to defeat

summary judgment, and “[u]nsubstantiated allegations carry no probative weight.”

Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

      Mr. Jordan further asserts that the video does not clearly show him throw out

the knife, and argues that a reasonable jury might conclude Mr. Brinson’s

interpretation of the video evidence was influenced by Ms. Gannon’s and Ms. Rock’s

complaints against him. This argument ignores the undisputed evidence that

Mr. Brinson did not rely solely on his own interpretation of the video, but got a

second opinion from the loss prevention department which confirmed his

interpretation. Moreover, even assuming Mr. Brinson’s opinion of Mr. Jordan was

somewhat influenced by the earlier complaints against him, that would be insufficient

to invoke the subordinate bias doctrine. “To prevail on a subordinate bias claim, a

plaintiff must establish more than mere ‘influence’ or ‘input’ in the decisionmaking

process. Rather, [a plaintiff must show] the biased subordinate’s discriminatory

reports, recommendation, or other actions caused the adverse employment action.”

EEOC v. BCI Coca-Cola Bottling Co., 450 F.3d 476, 487 (10th Cir. 2006) (emphasis

added). The burden is on the plaintiff to prove causation, id. at 488, and Mr. Jordan

has not met that burden. Mr. Jordan also argues the district court ignored the

possibility that Mr. Brinson might have decided to terminate him, rather than

                                            7
discipline him, because he was influenced by Ms. Gannon’s alleged bias. This again

is mere speculation, which is insufficient to defeat summary judgment, and posits

only the theoretical possibility of influence, which is insufficient to show

subordinate-bias Title VII liability.

      Finally, Mr. Jordan argues there are genuine issues of material fact as to

whether Mr. Brinson conducted an independent investigation. See Lobato v. New

Mexico Envtl. Dep’t, 733 F.3d 1283, 1294 (10th Cir. 2013) (“[I]f the employer

independently verifies the facts and does not rely upon the biased source—then there

is no subordinate bias liability.” (citing Staub, 131 S. Ct. at 1193). He asserts the

district court merely concluded there was an independent investigation, without any

analysis. He mischaracterizes the district court’s order. The district court noted the

following undisputed evidence in support of its conclusion that Mr. Brinson

conducted an independent investigation: (1) Ms. Gannon did not suggest Mr. Jordan

was responsible for the knife being in the trash, recommend that he be fired, or

participate in Mr. Brinson’s investigation; (2) Mr. Brinson reviewed the video from

the only surveillance camera that showed the relevant area of the store, and

concluded on his own that it showed Mr. Jordan scoop up butcher paper with the

knife and throw it in the trash; (3) Mr. Brinson asked for and got a second opinion

confirming his interpretation of the video from King Soopers’ loss prevention

department; (4) Mr. Brinson spoke with Mr. Jordan who asked if the knife was found

in butcher paper prior to Mr. Brinson divulging that information, and admitted he

might have accidentally thrown the knife out with butcher paper; and (5) both

                                            8
Mr. Brinson’s supervisor and King Soopers’ labor relations department recommended

that Mr. Brinson terminate Mr. Jordan for the safety violation. No reasonable juror

could conclude from the evidence that Mr. Brinson blindly relied on Ms. Gannon in

his investigation or decision to terminate Mr. Jordan. See id. at 1294 (stating a

“necessary element to a subordinate bias claim is the decisionmaker’s uncritical

reliance on facts provided by a biased supervisor.” (internal quotation marks and

bracket omitted)).

      Thus, the district court correctly ruled that on the undisputed evidence, Title

VII liability cannot be based on a subordinate bias theory. See id. (holding that

subordinate bias theory did not apply when the employer had conducted its own

independent investigation, uninfluenced by the allegedly biased supervisors).

      The judgment of the district court is affirmed.


                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




                                           9